              Case 2:20-cv-00368-EJY Document 24 Filed 08/10/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   BRETT WEIMER,                              )
                                                )   Case No.: 2:20-cv-00368-EJY
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME
                                                )
15   ANDREW SAUL,                               )   (FIRST REQUEST)
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-00368-EJY Document 24 Filed 08/10/20 Page 2 of 2




 1           Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests that
 2   the Court extend the time for Defendant to respond to Plaintiff’s Motion to Reverse or Remand (Dkt. No.
 3   22, filed on July 14, 2020), currently due on August 13, 2020, by seven days, through and including
 4   August 20, 2020. Defendant further requests that all subsequent deadlines set forth in the Court’s
 5   scheduling order (Dkt. No. 20) be extended accordingly.
 6           This is Defendant’s first request for an extension of time. Good cause exists for this extension
 7   because Defendant’s counsel is in the process of conferring with Plaintiff to determine whether this
 8   matter can be resolved by settlement. The additional requested time will allow for continued discussions
 9   with Plaintiff, and if the matter cannot be resolved, to allow counsel to prepare a response to the pending
10   motion. Defendant’s counsel will endeavor to complete these tasks as soon as possible. This request is
11   made in good faith and with no intention to unduly delay the proceedings, and counsel apologizes for any
12   inconvenience.
13           On August 7, 2020, counsel for Defendant conferred with Plaintiff, who has no opposition to this
14   motion.
15           It is therefore respectfully requested that Defendant be granted an extension of time to respond to
16   Plaintiff’s Motion for Remand, through and including August 20, 2020.

17

18           Dated: August 10, 2020                       Respectfully submitted,

19                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
20
                                                          /s/ Allison J. Cheung
21                                                        ALLISON J. CHEUNG
                                                          Special Assistant United States Attorney
22

23                                                        IT IS SO ORDERED:
24
                                                          UNITED STATES MAGISTRATE JUDGE
25

26                                                                 August 10, 2020
                                                          DATED: ___________________________


     Unopposed Mot. for Ext.; No. 2:20-cv-00368-EJY   1
